Citation Nr: 1243774	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) for the period since March 24, 2009.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, wherein the RO granted service connection for PTSD and assigned a 30 percent evaluation.  The Veteran appealed the initial evaluation assigned. 

In a November 2009 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, effective March 24, 2009.  The Veteran indicated he was not satisfied with that evaluation, and thus the appeal continued as to both evaluations assigned. 

In a March 2011 decision, the Board denied evaluations in excess of those assigned by the RO.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board decision and remand it for the Board to provide more adequate reasons and bases for its determinations.  The Court granted the motion the following month.  In the March 2011 decision, the Board had also denied a claim for entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.29 or 4.30.  In the joint motion, the parties noted that the Veteran did not wish to appeal that issue.  Thus, that issue is not currently before the Board. 

In December 2011, the case was returned to the Board from the Court.  The Board then denied the Veteran's claim of entitlement to an initial rating higher than 30 percent for PTSD for the period from October 27, 2003, to March 23, 2009.  In that decision, the Board also remanded the Veteran's claim of entitlement to an initial rating higher than 50 percent for PTSD for the period since March 24, 2009, to the RO via the Appeals Management Center (AMC), in Washington, DC.

Further, in a May 2009 statement, the Veteran indicated that he could not currently work because of his PTSD.  In a private medical opinion dated in September 2011, the physician determined that the Veteran's service-connected PTSD caused the Veteran to be severely compromised in his ability to sustain work relationships.  The Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the decision below, the Board is deciding the initial disability rating claim and remanding the TDIU claim.  This is in accordance with VA's Office of General Counsel (OGC), which stated in VA O.G.C. Prec. Op. No. 6-96 that when the issue of entitlement to a TDIU rating arises in connection with an appeal for an increased rating claim, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the TDIU issue to the RO.  See also Marshall v. Shinseki, 2010 WL 2595179 (June 29, 2010) (non-precedential) (The Board denied an increased rating for a PTSD greater than 50 percent and remanded the TDIU issue.  The Court affirmed the denial of a disability rating in excess of 50 percent for the PTSD.  The Court stated that it was fine for VA to bifurcate the claim, and cited to Rice, 22 Vet. App. at 447, and Holland v. Brown, 6 Vet. App. 443, 446 (1994) for support: "Rice does not hold that it is an automatic error for the Board to remand applications for TDIU while otherwise deciding that a higher schedular disability rating is not warranted.").  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

As of March 24, 2009, the credible evidence establishes that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, but is not manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood. 



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD, since March 24, 2009, has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) defines VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (in this case, the RO).  Id.; see Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in November 2003 and January 2005 letters, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In addition, an August 2008 letter informed the Veteran of the requirements for a higher rating and advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

In any event, the increased rating claim arises from the initial award of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see 38 C.F.R. § 3.159(b)(3)(i).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes a statement from the Veteran's supervisor at work, a private medical opinion, private (Goldsboro Clinic) and VA medical records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board is also satisfied as to substantial compliance with its December 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination - which he had in February 2012.  This also included sending the Veteran a VCAA notice letter in January 2012, allowing him an opportunity to submit additional medical or other evidence in response (which he did), and then readjudicating his claim in the June 2012 Supplemental Statement of the Case (SSOC).  

The Board notes that in the February 2012 VA examination report, the examiner had the Veteran undergo the Structured Inventory of Malingered Symptomatology (SIMS) test, which revealed a high likelihood of over reporting or inaccurate reporting of symptoms.  The examiner also wrote, "The testing guidelines for the SIMS suggest that additional testing such as neuropsychological and personality testing along with additional measures to assess effort in the testing may be helpful to further assess the [V]eteran's psychological symptom status."  See page 13.  The Board finds that a remand to provide this additional testing is not warranted.  As laid out in the December 2011 Board decision in denying an initial evaluation in excess of 30 percent for PTSD, the Board made a finding that the Veteran's statements as to the severity of his PTSD were not credible and accorded them little to no probative value.  See pages 10-13.  The Board provided the factual background from the evidence in the claims file at that time upon which it made this determination.  In other words, the Board did not need the SIMS test for it to conclude that the Veteran's statements as to the severity of his PTSD symptoms lacked credibility.  The test results confirmed a fact that the Board had already found at the time of the December 2011 decision without any testing having been performed.  It appears the examiner is suggesting additional testing may be performed to confirm or refute that the Veteran is over reporting or inaccurately reporting his symptoms.  The Board does not need additional testing to conclude that the Veteran has over reported or inaccurately reported the severity of his PTSD symptoms.  Again, the Board made that determination prior to any testing having been performed.  

Additionally, the February 2012 examiner made it clear that the Veteran was not cooperative during the examination or the testing.  For example, she wrote the following, in part:

Further, the [V]eteran was asked to complete computerized measures related to his PTSD symptoms as well as measures related to depressive and anxiety symptoms.  The [V]eteran stated, "I don't really feel like doing that.  I just don't feel comfortable working on a computer."  This interviewer attempted to encourage the [V]eteran to complete the measures but eventually arranged to ask the [V]eteran additional questions orally to assess symptoms of PTSD, depression, and other anxiety symptoms.  As is noted above, the [V]eteran tended to provide vague answers and short responses.  At times, he discussed his frustration with having to complete another examination as well as his frustration with the evaluation process.  Though he was appropriate at all times and he appeared to cooperate to some degree, his lack of cooperation made it difficult to obtain a complete and detailed account of his current psychological symptoms.

See page 6.

She added later on in the exam report, "In addition, as noted above, the [V]eteran did not appear to make good effort on tasks and was moderately uncooperative in the evaluation as a whole."  Id. on page 13.  With the lack of cooperation the Veteran demonstrated at the time of the February 2012 examination, there is a likelihood that he would not cooperate with additional testing.  The Board finds it has sufficient evidence in the claims file to make a determination as to whether a higher evaluation for PTSD is warranted.  Accordingly, a remand to obtain additional testing is not warranted.
Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. 
§ 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  The RO has staged the service-connected PTSD by assigning a 30 percent and 50 percent evaluations during the appeal period.  In this decision, the Board will be addressing entitlement to an initial evaluation in excess of 50 percent since March 24, 2009, only.

Under Diagnostic Code 9411, the criteria for PTSD are as follows, in part:

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted when occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

38 C.F.R. § 4.130.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).

One factor that may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see Richard v. Brown, 9 Vet. App. 266 (1996).

Since March 24, 2009, the Veteran's GAF scores have ranged from 40 to 65.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran was examined by the VA on March 24, 2009.  He stated his symptoms of PTSD were constant and resulted in a desire to isolate himself from others and irritability when he did interact with others.  He added his relationship with his spouse was less than optimal because his symptoms had caused him to feel detached.  He related he did not want to go anywhere most of the time.  He had been working for 17 months and said his relationship with his supervisor was good, but was only fair with his co-worker because they seemed to pick on him and that caused him to become irritable.  On mental status evaluation, the Veteran's appearance, hygiene and behavior were appropriate.  He had poor eye contact.  His affect and mood showed a disturbance of motivation and mood.  He exhibited mild irritability.  He showed impaired attention and/or focus.  There were times he seemed to "zone out" or become distracted.  Panic attacks were present and occurred more than once a week.  The attacks were characterized by shortness of breath.  The Veteran indicated he would go to an isolated environment to calm himself down.  There were signs of suspiciousness, and the Veteran felt uncomfortable when around a lot of people.  No delusions were observed.  He reported a history of intermittent hallucinations, both auditory and visual, but the examiner noted that the Veteran was vague when asked about these in detail (which the Board finds is likely because the Veteran does not have hallucinations).  The examiner noted he did not observe a hallucination during the examination.  The Veteran reported having obsessional rituals involving routinely checking the locks and doors in his home when he returned from work.  The examiner stated these were not severe enough to interfere with routine activities. 

At the March 2009 VA examination, the Veteran's thought processes were impaired, as he had slowness of thought and trouble with concentration.  His judgment was not impaired.  His memory was moderately impaired.  He stated he sometimes forgot to shower and that he was late to work because he would get lost.  Suicidal ideation was present, including times when such thoughts crossed his mind.  There was no homicidal ideation.  The examiner stated there were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and were described as isolating himself from others and not wanting to do things outside the home.  He also experienced irritability interacting with some co-workers.  The diagnoses were PTSD and anxiety disorder.  His GAF score was 50.  The examiner stated the Veteran occasionally had some interference with performing activities of daily living and had difficulty establishing and maintaining effective work and social relationships because his irritability was manifested in interactions with co-workers at times, making it difficult to cooperate with them. 

The Board notes that the Veteran's supervisor wrote in a March 2009 letter that the Veteran was a good employee, with satisfactory production.  He described the Veteran as easily annoyed by his co-workers and having a high absentee rate.  The supervisor related the Veteran took extra breaks and had time away from his assigned area.  The Veteran explained to the supervisor this was because he experienced panic attacks and he used the time to get himself together. 

A March 31, 2009, private treatment record documents that the Veteran felt he needed to be out of work because of work stress.  The Veteran was not interviewed at this visit.  No further information was provided at the March 2009 visit.  

In a June 2009 private treatment visit, the Veteran reported being suicidal with feelings of helplessness and hopelessness 25 percent of the time.  The Veteran also indicated that he was having work issues.  The Veteran experienced visual and auditory hallucinations two to five times per week, and reported anger, mood swings, and depression.  At this visit, the Veteran was interviewed for seven minutes (8:23 to 8:30).

The remaining private treatment records dated since March 2009 document the Veteran was receiving four hours of sleep per night and having nightmares three times per week.  The Veteran reported panic attacks and flashbacks two to four times per week.  The Veteran experienced anger and depression.  The Veteran did not want to be around his wife.  Since March 2009, the private treatment records document that the Veteran's GAF score ranged from 40 to 45.  There are no VA treatment records dated since March 2009 pertaining to treatment for PTSD.

In September 2011, Dr. H, the Veteran's private physician, submitted a medical opinion.  Dr. H indicated that he initially examined the Veteran in February 2008 and that he last treated him in September 2011.  Dr. H stated that that Veteran had nightmares at least three times per week, and would wake in a panic with sweats lasting 15 to 20 minutes.  The Veteran had flashbacks at least two times per week.  He had panic attacks two to three times each week, lasting at least 15 to 20 minutes.  He averaged about four hours of sleep per night.  He had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  He did not socialize at all.  Dr. H determined that the Veteran's recent memory was severely impaired, as the Veteran could not remember what he read and got lost traveling.  Dr. H found that the Veteran's working memory was 75% impaired.  The Veteran had anger, sadness, and fear overcome him, often without him understanding why 50 percent of the time.  Dr. H stated that this indicated that the Veteran's prefrontal cortex was dysfunctional.  The Veteran had difficulty concentrating, making decisions, learning new information, and processing emotions in context.  Dr. H also noted that the Veteran had auditory and visual hallucinations.  The Veteran felt depressed 25 percent of the time with no energy and little interest in things.  The Veteran had crying spells 25 percent of the time.  The Veteran got angry and agitated easily.  The Veteran felt helpless and suicidal at times.  Dr. H commented that because of the Veteran's service-connected PTSD, he was unable to sustain social relationships and that he was severely compromised in his ability to sustain work relationships.  The diagnosis was chronic PTSD and a GAF score of 40 was assigned.

In February 2012, the Veteran was afforded another VA psychological examination by a VA psychologist.  Following a physical examination of the Veteran, an interview with the Veteran's spouse, an interview with the Veteran, and a review of the claims file, the VA examiner determined that the overall severity of the Veteran's PTSD symptoms was best rated as mild.  The examiner found that the impact of the PTSD on the Veteran's social functioning was moderate, while the impact of his PTSD on his occupational functioning was mild.

At the examination, the Veteran denied a history of psychiatric inpatient admissions.  The Veteran also denied a history of suicide attempts; however, the Veteran reported some passive suicidal ideation, but denied having any plan or intent for self-harm.  The Veteran stated that these thoughts do not occur often.  The Veteran and his wife described the Veteran's PTSD symptoms as nightmares, panic attacks, flashbacks, anxiety, and irritability.  The examiner noted that the Veteran's PTSD symptoms include: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting; and, suicidal ideation.  The examiner noted that the Veteran did not have any obvious impairment in thought process or communication.  At the examination, the examiner noted that the Veteran was adequately groomed and dressed in casual clothing.

Regarding the Veteran's ability to secure or maintain employment with his PTSD, the February 2012 VA examiner noted that the Veteran has been employed for several years with the same employer.  The Veteran reported difficulty at work and missing work (approximately 3 days per month) due to his PTSD, to include his panic attacks.  The VA examiner stated that the Veteran would be able to tolerate a work environment that involves limited contact with others, such as working alone or in a setting with little contact with the public, coworkers, or supervisors.  However, the examiner noted that the Veteran's symptoms of concentration difficulties and persistent sleep problems may make it difficult for him to perform work tasks that require sustained attention.  Further, the examiner noted that the Veteran's occasional panic attacks may also limit his ability to perform work that requires sustained effort and the ability to remain in the work environment when he experiences symptoms.  Thus, the examiner felt that the Veteran may be better able to tolerate a work environment with a flexible schedule that would permit him to take more frequent breaks or to leave work if his symptoms become more problematic or he experiences increased distress.  

In this regard, the examiner noted that there was a statement in the claims file from the Veteran's employer, which indicated that the Veteran's symptoms appear to affect his ability to interact with co-workers.  The employer stated that because of the Veteran's PTSD, he takes extra breaks during the workday (to cope with his panic attacks), is prevented from performing certain tasks (such as driving because of his medications), and has been absent from work.  However, these modifications by the Veteran's employer allow the Veteran to maintain his employment.  

The VA examiner also considered the September 2011 medical opinion by the Veteran's private physician, but the VA examiner found this opinion described the Veteran's PTSD symptoms inaccurately and thus the opinion lacked credibility in the VA examiner's eyes.  The examiner also noted that the private physician was not in the practice of psychotherapy and was not a licensed psychologist or psychiatrist, contrary to the Veteran's beliefs.  The VA examiner stated that the Veteran over-reports his symptoms and their severity.  Therefore, taking these factors into account and considering the information provided to the VA examiner in the interviews with the Veteran and his spouse, the examiner found that the Veteran's current PTSD symptomatology causes mild impairment of his functioning at work.  

Regarding the social impairment caused by the Veteran's PTSD, the VA examiner found that the Veteran's PTSD would likely cause mild difficulty in forming and maintaining social and work relationships due to his history of symptoms such as irritability, anger outbursts, emotional detachment, low mood, and low motivation.  At the examination, the Veteran reported that he was still married to his wife (and had been since 2005), but he stated that there has been tension between them.  The Veteran lived with one of his children and his wife.  The Veteran had little contact with his other children, and no friends.  The Veteran described little interest in leisure activities, and spent most of his free time watching television.  Again, the examiner indicated that there appeared to be a history of over-reporting and inconsistent reporting of symptoms and functional ability.  The examiner pointed out that the Veteran often responded with "I don't know" or "I don't keep track" when asked about his current symptoms and how often they occur.

The examiner provided the Veteran with the Structured Inventory of Malingered Symptomatology (SIMS) test, which is designed to assess over-reporting of symptoms.  The Veteran obtained a score suggesting that it was highly likely that he was over-reporting his symptoms.  The examiner also described the Veteran's lack of cooperation during the examination, which made it difficult for the examiner to obtain a complete and detailed account of the Veteran's current psychological symptoms.

In summary, the February 2012 VA examiner found that the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assigned the Veteran a GAF score of 65.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD warrants more than a 50 percent evaluation as of March 2009.  Specifically, the Board finds the negative evidence outweighs the positive on the issue of whether the Veteran's symptoms are more severe than contemplated by the current 50 percent disability rating.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In the December 2011 decision, the Board addressed the issue of whether an initial evaluation in excess of 30 percent for PTSD was warranted prior to March 2009.  The Board went into a discussion addressing the Veteran's credibility and found that the Veteran's report of symptoms were inconsistent and concluded the Veteran's statements as to the severity of his PTSD symptoms lacked credibility.  The Board will lay out those same facts again to reiterate its finding that the Veteran's statements as to this part of his appeal (and not just prior to March 2009) regarding his PTSD symptoms also lack credibility.

In that decision, the Board wrote the following, in part:

The Board is aware that there are treatment records from the Goldsboro Clinic that show worse symptoms than the 30 percent evaluation contemplates.  The Board understands that symptoms of a disability can worsen over time, but the Veteran went from denying any psychiatric symptoms that are typical of depression and PTSD in July 2002 and again in August 2003, stating that his PTSD symptoms had begun in 2003/2004 and had no impact on his work, denying any auditory and visual hallucinations, and denying suicidal ideation, to stating that his PTSD symptoms had begun after September 11, 2001, had impacted his work severely, that he had visual and auditory hallucinations, and that he had suicidal thoughts.  The Veteran went from a GAF score of 70 at the time of the March 2006 VA examination to a GAF score of 35 at the time of a February 2008 evaluation.  The severity of the Veteran's disability in the Goldsboro Clinic records was based upon the Veteran's report of symptoms.  The Board finds that the Veteran's report of symptoms have been inconsistent, which damages his credibility and negatively impacts the probative value of the Goldsboro Clinic records.  This conclusion is explained in more detail below.

The Veteran had reported at the 2006 VA examination that his nightmares had begun a couple of years ago, which would place the onset of the nightmares in approximately 2004.  This is consistent with what the VA treatment records show.  Again, in July 2002 and August 2003, PTSD screens conducted by VA medical personnel were "negative."  Both times, the Veteran denied having been bothered by memories of his past stressor(s) (in July 2002, the Veteran denied having had a terrible experience such as combat).  See July 24, 2002, and August 14, 2003, VA treatment records.  Thus, the Board finds that the Veteran's report of symptoms during the March 2006 examination, where he denied panic attacks, psychotic symptoms, suicidal and homicidal ideation, and the other symptoms he reported prior to February 2008 are credible and reliable, and the Board accords such facts high probative value.  

However, when seen at the Goldsboro Clinic, the Veteran reported that his nightmares began in September 2001, which the Board finds is (1) inconsistent with his prior statements and (2) not credible.  See February 2008 treatment record.  In 2007, which is after the March 2006 VA examination and before the February 2008 initial treatment at the Goldsboro Clinic, the Veteran denied losing interest or pleasure in doing things and feeling down, depressed or hopeless (the answer noted was, "Not at all"), see September 19, 2007, VA treatment record, but then five months later reported being hopeless 50 percent of the time and being depressed 25 percent of the time, see February 2008 record from Goldsboro Clinic.  The Board finds that the Veteran's subsequent report of more severe symptoms beginning in February 2008 to be not credible due to the Veteran's inconsistent statements.  

Additional inconsistent statements from the Veteran involve his report of the frequency of his symptoms.  For example, in February 2008, he reported having panic attacks one time per week and flashbacks two times per week.  In September 2008, he had panic attacks five times per week and flashbacks six times per week.  In November 2008, he had panic attacks three times per week and flashbacks three to four times per week.  The treatment records show that the Veteran's PTSD symptoms began in approximately 2003, which is when the Veteran began reporting nightmares.  Prior to this time, the Veteran specifically denied typical PTSD symptoms when asked in July 2002 and August 2003.  Subsequently, he reported that his nightmares began in 2001 when seen at the Goldsboro Clinic in 2008.  In March 2009, he reported his symptoms began in 1992, which was a new onset date.  In an April 2009 document[] completed by Dr. H at the Goldsboro Clinic, he wrote that the Veteran's disability began on September 11, 2001.  In March 2009, the Veteran reported that this trouble sleeping had been occurring for eight years, which included him "survey[ing] his house."  This would place his surveying his house as early as 2001.  However, in July 2002 and August 2003, which is less than eight years prior to March 2009, he specifically denied being "super alert," "watchful," or "on guard."  

The inconsistent statements by the Veteran throughout the record have damaged his credibility, which has caused the Board to accord his description of more severe PTSD symptoms no probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record), aff'd per curiam 78 F.3d 604 (Fed.Cir.1996((table).  The Board notes that the Veteran began changing the description of the severity of his symptoms right after service connection was awarded in October 2007 (his depression screen one month earlier was negative, see September 19, 2007, VA treatment record).  The Board finds that the timing of the Veteran's report of worsening symptoms is questionable, but is not the sole basis for the Board finding that the Veteran's report of symptoms is not credible.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Again, the Veteran reported to VA in 2006 that his PTSD symptoms had begun a couple of years ago, to the Goldsboro Clinic, he reported that they began in 2001, and he subsequently reported to VA in 2009 that they began in 1992.  

Because the Board finds that the Veteran's report of increased symptoms not credible, it finds that the clinical findings in the Goldsboro Clinic records to lack probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5] Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Dr. H's conclusions as to the severity of the Veteran's PTSD are based upon the Veteran's report of symptoms.

See pages 10-13.

To add to the conclusions made in December 2011, in the February 2012 VA examination report, the examiner noted that it was difficult for her to determine the overall severity of the Veteran's PTSD and other psychiatric symptoms, as he was vague in his descriptions and typically answered, "I don't know" or "I just can't say.  I don't keep track."  Thus, the Veteran was unable to describe his symptoms and their frequency because he claimed he did not keep track of either the symptoms or their frequency.  

Contrast this to the treatment records from the Goldsboro Clinic, which provide very detailed descriptions of the symptoms the Veteran was experiencing and their frequency.  See Goldsboro records.  For example, in June 2009, the Veteran reported having nightmares three times per week, waking up in panic for 15 minutes to an hour, having flashbacks two to three times per week, having panic attacks four times per week, having night sweats four times per week, having anger out of the blue 25 percent of the time, always having mood swings, always having worry, having crying spells 25 percent of the time, etc.  Additionally, in the September 2011 letter, Dr. H was able to provide the symptoms the Veteran was experiencing and their frequency (nightmares three times per week, flashbacks at least two times per week, panic attacks two to three times per week, hears his name being called two to five times per week, hears cars drive up at his residence two to five times per week, etc.).  This is additional evidence of the inconsistent statements the Veteran has provided throughout the appeal period, and further damages his credibility.

Both the March 2009 and February 2012 VA examiners carefully reviewed the Veteran's claims file and interviewed the Veteran prior to providing their medical opinions.  The February 2012 VA examiner also interviewed the Veteran's spouse before providing her opinion.  In contrast, the severity of the Veteran's disability, as reflected in the private treatment records and in the September 2011 private medical opinion, was based solely upon the Veteran's report of his symptoms.  The private physician did not review the Veteran's claims file (and thus did not review and consider the VA medical opinions), did not interview the Veteran's spouse, and did not extensively interview the Veteran.  Dr. H consistently reported seeing the Veteran for 10 minutes at each of the visits.  Additionally, upon reviewing the September 2011 private medical opinion, the February 2012 VA examiner found the opinion contained inaccuracies because of the Veteran's tendency to over report his symptoms and their severity; thus, the examiner found that the private medical opinion lacked credibility.  The Board notes that this was the same conclusion the Board had reached in the December 2011 decision-that the symptoms documented in the Goldsboro records show a more severe disability picture than the one shown in the VA medical records.  

In weighing the evidence of record, the Board finds that the evidence obtained at the VA examinations supports no more than the current 50 percent disability rating for the Veteran's PTSD.  Specifically, the March 2009 VA examiner stated that the Veteran's report of obsessional rituals did not interfere with his routine activities.  Both VA examiners found that the Veteran's orientation and speech were within normal limits.  This is evidence against illogical, obscure, or irrelevant speech and spatial disorientation.  While the Veteran may get irritated with his co-workers, there is no evidence of any violence.  The Veteran reported panic attacks two to four times a week, which, even if the Board accepts such report as true, is evidence against a finding of near-continuous panic.  The evidence of record does not establish that the Veteran's panic or depression prevents his from functioning independently, appropriately, and effectively, as the Veteran is able to maintain employment and a family with his PTSD.  

While the Veteran reported he would forget to take a shower here and there, the preponderance of the evidence is against a finding that the Veteran does not neglect his personal appearance and hygiene.  The VA examiners specifically stated the Veteran's appearance and hygiene were appropriate.  The only evidence of a lack of hygiene are statements from the Veteran, as opposed to a professional seeing the Veteran and finding that he lacked hygiene.  Statements from the Veteran regarding the severity of his PTSD symptoms are accorded no probative value.  Further, the Veteran has shown steady employment throughout the appeal.  The Veteran was still married and had been since 2004, and lived with one child.  The Veteran reported at the 2012 examination that he did not trust his boss.  When asked what led him to feel this way, he was unable to articulate a response and instead said he did not know.  All of this is evidence against a finding that he is unable establish and maintain effective work and social relationships.  

The March 2009 VA examiner assigned the Veteran a GAF score of 50.  A GAF score of 50 contemplates serious symptoms, which the Board finds is contemplated by the 50 percent evaluation.  While that GAF score indicates that an example of serious symptoms is unable to keep a job, the evidence has shown that the Veteran has been working throughout the appeal period.  The GAF score also contemplates obsessional rituals, which is one of the symptoms listed under the 70 percent evaluation.  In the March 2009 VA examination report, the examiner stated that the Veteran had some rituals, but noted they did not interfere with routine activities.  Further, the February 2012 examiner assigned a GAF score of 65, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The February 2012 VA psychologist found that the overall severity of the Veteran's PTSD symptoms was best rated as mild.  The examiner determined that the impact of the PTSD on the Veteran's social functioning was moderate, while the impact of his PTSD on his occupational functioning was mild.  

In the February 2012 examination report, when asked to check off the level of occupational and social impairment, (which lists the levels of impairment described in the 0 percent, 10 percent, 30 percent, 50 percent, 70 percent and 100 percent evaluations), the examiner checked off the impairment described under the 30 percent evaluation (occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation)-not the level of impairment described under the 50 percent evaluation.  

Thus, the preponderance of the credible and more probative evidence is against a finding that the Veteran's PTSD has caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships - to warrant a higher disability rating of 70 percent as of March 2009.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the symptoms described in Dr. H's September 2011 letter are rejected as being exaggerated and are outweighed by the clinical findings in the 2009 and 2012 VA examination reports.  The 2009 and 2012 VA examination reports are very detailed reports.  The records from the Goldsboro clinic are cursory reports, and the notes written by Dr. H have minimal clinical findings.  He indicated that his interview with the Veteran would last 10 minutes.  It appears his conclusions are based upon statements provided by the Veteran, whose statements lack credibility.  

The Board is aware that the symptoms listed under the 70 percent evaluation are examples of the types and degree of symptoms that would warrant a 70 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the credible evidence of record shows that the Veteran does not have the level of impairment described under the 70 percent evaluation.  In other words, the level of severity of these symptoms is more severe than the level of severity of the symptoms the Veteran exhibits.  Again, the Veteran has been married to his wife since 2004, and he has been working throughout the current appeal.  He has stated that he misses three days a month due to PTSD symptoms.  Such is not indicative of the level of severity of occupational and social impairment described under the 70 percent evaluation.  Therefore, the Board finds that the overall disability picture for his PTSD does not more closely approximate a higher 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges the Veteran's complaints regarding his PTSD symptoms; however, as noted above, his allegations of more severe symptoms than the 50 percent evaluation contemplates are found not to be credible for the reasons previously stated.  

The Board finds no basis to assign a staged rating for this part of the appeal period as contemplated by Fenderson, supra; however, the Board notes that the level of severity of the Veteran's disability picture as of February 2012 does not seem to meet the criteria for the 50 percent evaluation.  In other words, it is questionable whether the Veteran's PTSD symptoms meet the criteria for a 50 percent evaluation.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for PTSD.  The Veteran took some time off from work in 2009 (after he had been awarded the 50 percent evaluation), which he alleges is due to his PTSD symptoms.  Even if the Board accepted that as true, it would still find that the 50 percent evaluation contemplated these symptoms.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  The manifestations of PTSD throughout the appeal are entirely contemplated by the schedular criteria.  Following his time off in 2009, the Veteran returned to work and is currently employed.  Thus, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

For the reasons stated above, the Board finds that an initial evaluation in excess of 50 percent since March 24, 2009, is not warranted.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a higher evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial evaluation in excess of 50 percent for PTSD since March 24, 2009, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the TDIU claim can be properly adjudicated.  

In a May 2009 statement, the Veteran indicated that he could not currently work because of his PTSD.  In a private medical opinion dated in September 2011, the physician determined that the Veteran's service-connected PTSD causes the Veteran to be severely compromised in his ability to sustain work relationships.  The Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board cannot render a determination regarding the issue without there being prior notification, development, and initial adjudication below.  These actions require a remand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notification letter concerning his entitlement to a TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, 19 Vet. App. at 473, and associated case law.  In specific, this letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.

2.  The RO/AMC should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and request that he complete it in its entirety.

3.  Review the Veteran's claims file and Virtual VA "eFolder" and undertake any additional necessary development.  This may include attempting to obtain records, whether VA or private (after securing any required authorization).  It also may include ordering a VA medical examination and opinion or a social and industrial survey.  Finally, it may include any other action.

4.  After the above actions have been completed, the RO/AMC should consider whether to refer the TDIU claim to the Director of the Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 4.16(a) (2012), for consideration of whether the benefit is warranted on an extra-schedular basis.  This decision should be documented in the claims file.

5.  After the above actions have been completed, readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


